ROGERS, Circuit Judge,
concurring in granting rehearing in part:
In deciding on rehearing to remand without vacating the final rule, the court has adhered to its traditional position where vacating would have serious adverse implications for public health and the environment. NRDC v. EPA, 489 F.3d 1250, 1264 (D.C.Cir.2007) (Rogers, J., concurring in part and dissenting in part); see, e.g., Envtl. Def. Fund, Inc. v. Adm’r of the United States EPA, 898 F.2d 183, 190 (D.C.Cir.1990). When the court has ordered vacatur despite potential adverse implications for public health and the environment, it has usually provided an explanation, see NRDC, 489 F.3d at 1265, and we did so here, North Carolina v. EPA, 531 F.3d 896, 929-30 (D.C.Cir.2008). We explained that vacatur was appropriate because of the depth of CAIR’s flaws, the integral nature of the rule, and because other statutory and regulatory measures would mitigate the disruption caused by vacating the rule. Id. However, on rehearing, EPA, petitioners, and amici states point to serious implications that our previous remedy analysis, including our consideration of mitigation measures, did not adequately take into account. The parties’ persuasive demonstration, extending beyond short-term health benefits to impacts on planning by states and industry with respect to interference with the states’ ability to meet deadlines for attaining national ambient air quality standards for PM2.5 and 8-hour ozone, shows that the *1179rule has become so intertwined with the regulatory scheme that its vacatur would sacrifice clear benefits to public health and the environment while EPA fixes the rule.